CONVERTIBLE LOAN AGREEMENT

THIS CONVERTIBLE LOAN AGREEMENT made as of the ____ day of September, 2012 (the
"Effective Date").

BETWEEN:

ENVIRONMENTAL CONTROL CORPORATION, with an address at 85 Kenmount Road, St.
John’s NL, A1B 3N7

(hereinafter referred to as the "Company")

AND:

51633 NEWFOUNDLAND AND LABRADOR INC., with an address at 85 Kenmount Road, St.
John’s, NL A1B 3N7

(hereinafter referred to as the "Lender")

WHEREAS:

A.                The Company wishes to borrow from the Lender, and the Lender
wishes to lend to the Company, certain funds (defined herein as the "Loan") upon
the terms and conditions set forth herein;

B.                 The Loan is convertible (the "Conversion") into securities of
the Company consisting of common shares of the Company with a par value of
$0.001 (the "Shares") upon the terms and conditions set forth herein; and

C.                 The Lender understands and acknowledges to the Company that
this Agreement is being made pursuant to an exemption (the "Exemption") from
registration provided by Section 4(2) of the United States Securities Act of
1933, as amended (the "Securities Act") and Rule 903 of Regulation S of the
Securities Act for the private offering of securities.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto covenant and
agree each with the other (the "Agreement") as follows:

1.Representations and Warranties of the Lender

(a)                The Lender represents and warrants to, and covenants and
agrees with the Company that:

(i)the Lender makes the Loan to the Company and acquires the Conversion Right
(as defined herein) in reliance upon the Exemption from registration provided by
Section 4(2) of the Securities Act and Rule 903 of Regulation S of the
Securities Act for the private offering of securities;

(ii)the Lender is eligible to make the Loan to the Company and acquire the
Conversion Right in the Company under Regulation S, and all statements set forth
in the Declaration of Regulation S Eligibility, attached hereto as Schedule A,
are true and correct and may be relied upon by the Company; further, all
information, representations and warranties contained in this Agreement, or that
have been otherwise given to the Company, are correct and complete as of the
date hereof, and may be relied upon by the Company;

(iii)the Lender is aware of the significant economic and other risks involved in
making the Loan to the Company and in acquiring and/or exercising the Conversion
Right;

(iv)the Lender has consulted with its own securities advisor as to its
eligibility to acquire and/or exercise the Conversion Right under the laws of
its home jurisdiction and acknowledges that the Company has made no effort and
takes no responsibility for the consequences to the Lender as a non-U.S.
investor acquiring this Conversion right and, in particular, in purchasing
U.S.-based securities upon exercise, if any, of the Conversion Right;



1

 

                 (v)no federal or state agency has passed upon, or make any
finding or determination as to the fairness of this investment, and that there
have been no federal or state agency recommendations or endorsements of the
investment made hereunder;

(vi)the Lender acknowledges that:

A.there are substantial restrictions on the sale or transferability of any
Shares acquired upon exercise of the Conversion Right and understands that,
although the Company is a reporting company, the Lender is, upon exercising the
Conversion Rights, purchasing unregistered securities;

B.the Lender may not be able to liquidate this investment in the event of any
financial emergency and will be required to bear the economic risk of this
investment for a lengthy or even indefinite period of time;

C.the Company is not contractually obligated to register under the Securities
Act any Shares acquired upon an exercise of the Conversion Right; and

D.any Shares acquired by the Lender upon exercise of the Conversion Right may
never be sold or otherwise transferred without registration under the Securities
Act, unless an exemption from registration is available.

(vii)the Lender, alone or with its advisor, has enough knowledge and experience
in financial and business matters to make it capable of evaluating the merits
and risks of investing in the Company;

(viii)the Lender makes the Loan to the Company and acquires the Conversion Right
as principal for its own account and not for the benefit of any other person;

(ix)the Lender understands that any Certificates representing Shares acquired by
the Lender upon exercise of the Conversion Right will have a resale legend on
them that will read substantially as follows:

THE SECURITIES COVERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED ("ACT"). THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
BEEN ACQUIRED FOR INVESTMENT, AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISPOSITION THEREOF, AND MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO OR FOR THE ACCOUNT OR THE BENEFIT OF U.S. PERSONS (I) AS PART OF
THEIR DISTRIBUTION AT ANY TIME OR (ii) OTHERWISE UNTIL ONE YEAR AFTER THE LATER
OF THE COMMENCEMENT OF THE OFFERING OF SUCH SECURITIES OR THE CLOSING DATE OF
THE SALE AND TRANSFER THEREOF, EXCEPT IN EITHER CASE IN ACCORDANCE WITH
REGULATION S (OR RULE 144A, IF AVAILABLE) UNDER THE ACT. TERMS USED ABOVE HAVE
THE MEANING GIVEN TO THEM BY REGULATION S.

(x)the Lender has good and sufficient right and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement on
the terms and conditions contained herein.

(b)               The representations, warranties, covenants and agreements of
and by the Lender contained in, or delivered pursuant to, this Agreement shall
be true at and as of the Effective Date and shall remain in full force and
effect throughout the term of this Agreement.

 



2

 

 

2.The Loan

(a)                Subject to the terms of this Agreement, the Lender hereby
agrees to loan to the Company, and the Company hereby agrees to borrow from the
Lender, the sum of up to CDN$75,000 (the "Loan"), which shall be advanced in one
instalment by the Lender.

(b)               The proceeds from the Loan will be for the Company to further
current marketing and business development activities.

(c)                Immediately following the execution of this Agreement, the
Lender shall deliver to the Company the Loan amount by certified cheque or money
order made payable to the Company, or by wire transfer to the Company's bank
account (the "Advancement Date").

(d)               The principal amount of the Loan, and any accrued and unpaid
interest calculated in accordance with section 2.5, shall be due and payable in
full by 5:00 p.m. local time in St. John's, Newfoundland, five (5) years from
the Advancement Date (the “Due Date”). If such day falls on a Sunday or
statutory holiday, then by 5:00 p.m. local time in St. John’s, Newfoundland, on
the first business day thereafter the Due Date.

(e)                The Loan shall be interest free for the first year, after
which it shall bear interest at a rate of 10% per annum (the "Interest")
calculated in arrears on the principal amount of the Loan outstanding. Interest
shall be payable on the anniversaries of the Advancement Date, commencing on the
second anniversary.

(f)                The Company shall be entitled to prepay any sum up to the
full amount of the Loan and accrued interest then outstanding at any time
without penalty or bonus.

(g)               At any time after the Advancement Date, the Lender may by
written notice (the "Notice") to the Company along with the Declaration attached
hereto as Schedule A and Schedule B, exercise its rights of Conversion in
respect of either a portion of or the total outstanding amount of the Loan plus
accrued Interest as of that date into Shares of the Company, at the price of
US$0.01 per Share (the “Conversion Right”).

(h)               Within seven (7) days of Notice by the Lender exercising its
Conversion Rights hereunder, the Company shall cause to be delivered a Share
Certificate to the Lender representing the number of Shares acquired by the
Lender pursuant to the calculation set out in subparagraph 3 (g) of this
Agreement.

(i)                 Notwithstanding any of the foregoing, Interest shall be
calculated and included in any Conversion of the Loan.

3.Covenants and Agreements of the Lender

(a)                The Lender covenants and agrees with the Company that the
Lender shall not make demand for payment of the Loan prior to the Due Date
unless the Loan has become due and payable in accordance with the provisions of
this Agreement.

 

 



3

 

 

4.Security Interest/Waiver of Automatic Stay

(a)                The Loan is secured by a security interest granted to the
Lender for the benefit of the Lender pursuant to a Security Agreement, as
delivered by the Lender to the Company. The Company acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Company, or if any of the Collateral (as defined in the Security
Agreement which is to be comprised of the patents described herein) should
become the subject of any bankruptcy or insolvency proceeding, then the Lender
should be entitled to, among other relief to which the Lender may be entitled
under this Agreement and any other agreement to which the Company and Lender are
parties (collectively, "Loan Documents") and/or applicable law, an order from
the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Lender to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. TO THE EXTENT
PERMITTED BY LAW, THE COMPANY EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE COMPANY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE LENDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Company hereby consents to
any motion for relief from stay that may be filed by the Lender in any
bankruptcy or insolvency proceeding initiated by or against the Company and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Lender. The Company represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Lender would not agree to the terms of the Loan Documents if this waiver were
not a part of the Agreement. The Company further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Lender nor any person acting on behalf of the Lender has made any
representations to induce this waiver, that the Company has been represented (or
has had the opportunity to be represented) in the signing of this Agreement and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Company and that the Company has discussed this waiver with
counsel.

5.Default

(a)                If one or more of the following events shall occur, namely:

(i)the Company fails to repay the Loan or the Interest thereon on the Due Date;

(ii)the Company makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Company or any of the Company's assets or
undertaking, or the Company makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;

(iii)an order of execution against any of the Company's assets remains
unsatisfied for a period of ten (10) days;

(iv)the Company fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of thirty (30)
days;

(v)any representations, warranties, covenants or agreements contained in this
Agreement or any document delivered to the Lender hereunder are found to be
untrue or incorrect as at the date thereof; or

(vi)the holder (including the Lender) of any mortgage, charge or encumbrance on
any of the Company's assets and undertaking does anything to enforce or realize
on such mortgage, charge or encumbrance;

then the Loan and all accrued Interest to the date of such default shall, at the
option of the Lender, immediately become due and payable without presentment,
protest or notice of any kind, all of which are waived by the Company.

 

 



4

 

 

6.Independent Legal Advice

(a)                The Lender acknowledges that:

(i)the Lender has been requested to obtain its own independent legal advice on
this Agreement prior to signing this Agreement;

(ii)the Lender has been given adequate time to obtain independent legal advice;

(iii)by signing this Agreement, the Lender confirms that it fully understands
this Agreement; and

(iv)by signing this Agreement without first obtaining independent legal advice,
the Lender waives its right to obtain independent legal advice.

7.General

(a)                For the purposes of this Agreement, time is of the essence.

(b)               The parties hereto shall execute and deliver all such further
documents and instruments and do all such acts and things as may either before
or after the execution of this Agreement be reasonably required to carry out the
full intent and meaning of this Agreement.

(c)                This Agreement shall be construed in accordance with the laws
of the State of Nevada.

(d)               This Agreement may be assigned by the Lender subject to any
assignee making requisite representations to meet applicable securities law
exemptions; this Agreement may not be assigned by the Company.

(e)                This Agreement may be signed by the parties in as many
counterparts as may be deemed necessary, each of which so signed shall be deemed
to be an original, and all such counterparts together shall constitute one and
the same instrument.

(f)                All notices, requests, demands or other communications
hereunder shall be in writing and shall be "deemed delivered" to a party on the
date it is hand delivered to such party's address first above written, or to
such other address as may be given in writing by the parties hereto.

IN WITNESS WHEREOF the parties have hereunto set their hands effective as of the
date first above written.

ENVIRONMENTAL CONTROL CORPORATION


Per: /s/ Gary Bishop
Gary Bishop, C.F.O.

 

 

51633 NEWFOUNDLAND AND LABRADOR INC.


Per: /s/ Bert Hickman
Authorized Signatory

 



5

 

Schedule A 

DECLARATION OF REGULATION S ELIGIBILITY

Regulation S of the Securities Act is available for the use of non-U.S. Persons
only. This Declaration must be answered fully and returned to ENVIRONMENTAL
CONTROL CORPORATION with your subscription agreement to ensure the Company is in
compliance with the Securities Act. All information will be held in the
strictest confidence and used only to determine investor status. No information
will be disclosed other than as required by law or regulation, other demand by
proper legal process or in litigation involving the company or its affiliates,
controlling persons, officers, directors, partners, employees, shareholders,
attorneys or agents.

I, BERT HICKMAN, HEREBY AFFIRM AND DECLARE THAT:

1. I am not a resident of the United States of America.

2. I am not purchasing securities for the benefit of a resident of the United
States of America.

3. I am not purchasing securities in the name of a company incorporated in the
United States of America or for the benefit of a company incorporated in the
United States of America.

4. I am not purchasing securities in my capacity as Trustee for a U.S.-based
Trust.

5. I am not purchasing securities in my capacity as the Executor or
Administrator of the Estate of a U.S. resident.

6. I am not a U.S. resident purchasing securities through a brokerage account
located outside of the United States of America, nor am I using a non-U.S.
brokerage account to purchase securities for the benefit of individuals or
corporate entities resident within the United States of America.

7. I am not purchasing the securities in an attempt to create or manipulate a
U.S. market.

8. I am purchasing the securities as an investment and not with a view towards
resale.

9. I will only resell the securities to other non-U.S. residents in accordance
with Rule 905 of Regulation S, or to U.S. residents in accordance with the
provisions of Rule 144 following the expiration of one year from the date of
acquiring the securities.

10. I am permitted to purchase the securities under the laws of my home
jurisdiction.

11. I have attached a photocopy of my passport or other identification
evidencing my status as a non-U.S. resident.

12. I understand that if I knowingly and willingly make false statements as to
my eligibility to purchase or resell securities under Regulation S, I may become
subject to civil and criminal proceedings being taken against me by the United
States Securities and Exchange Commission.

DATED: _______________________, 20___ __________________________________
Signature   __________________________________
Print Name



6

 

 

Schedule B

INVESTOR EXEMPTIONS QUESTIONNAIRE

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements for the registration and prospectus exemptions
provided for under National Instrument 45-106 (“NI 45-106”) in respect to the
issuance of the Shares pursuant to the Agreement. The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination.

The undersigned Subscriber covenants, represents and warrants to the Company
that:

1. the Subscriber is (please check one or more of the following boxes):

 

(a) a director, executive officer, employee or control person of the Company or
an affiliate of the Company [_] (b) a spouse, parent, grandparent, brother,
sister or child of a director, executive officer or control person of the
Company or an affiliate of the Company [_] (c) a parent, grandparent, brother,
sister or child of the spouse of a director, executive officer or control person
of the Company or an affiliate of the Company [_] (d) a close personal friend of
a director, executive officer or control person of the Company or an affiliate
of the Company [_] (e) a close business associate of a director, executive
officer or control person of the Company or an affiliate of the Company [_] (f)
a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Company [_] (g) a parent, grandparent, brother, sister or child of the spouse of
a founder of the Company [_] (h) a company, partnership or other entity which a
majority of the voting securities are beneficially owned by, or a majority of
the directors are, persons or companies as described in paragraphs (a) to (g)
above [_] (i) purchasing the Shares as principal with an aggregate value of more
than CDN$150,000 [_] (j) an accredited investor [_]

 

7
 

2.if the Subscriber has checked one or more of boxes (b), (c), (d), (e), (f),
(g) or (h) in section 1 above, the director(s), executive officer(s), control
person(s) or founder(s) of the Company with whom the Subscriber has the
relationship is:

 

 

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box (h), also indicate which of (a) to
(g) describes the securityholders or directors which qualify you as box (h) and
provide the names of those individuals.)

3.If the Subscriber has ticked box (j) in section 1 above, the Subscriber
acknowledges and agrees that the Company shall not consider the Subscriber’s
request for the Shares for acceptance unless the Subscriber provides to the
Company:

(a)the information required in sections 4 and 5; and

(b)such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as an “accredited investor”;

4.the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and the Subscriber is able to bear the economic risk of loss arising
from such investment;

5.the Subscriber satisfies one or more of the categories of “accredited
investor” (as that term is defined in NI 45-106) indicated below (please check
one or more of the appropriate boxes):

[_] an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets (as defined in NI 45-106) having an
aggregate realizable value that, before taxes, but net of any related
liabilities, exceeds CDN$1,000,000;

[_] an individual whose net income before taxes exceeded CDN$200,000 in each of
the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

[_] an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;

[_] an entity, other than an individual or investment fund, that has net assets
of at least CDN$5,000,000 as shown on its most recently prepared financial
statements;

[_] an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (British Columbia)
or any entity organized in a foreign jurisdiction that is analogous to any such
person or entity; or

[_] an entity in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons or companies that are accredited investors.

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant securities legislation.

IN WITNESS WHEREOF, the undersigned has executed this Investor Exemptions
Questionnaire



____________________________________
Signature

 

____________________________________
Print Name

____________________________________
Title (if applicable)

 

____________________________________

Date

 



8

 

 

